Citation Nr: 0620185	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-43 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for high blood 
pressure. 
 
3.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected low back and 
bilateral lower extremity disabilities 
 
3.  Entitlement to an initial evaluation in excess of 40 
percent for spinal stenosis at L3-L4 with degenerative facet 
disease at L4-S1. 
 
4.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity radiculopathy. 
 
5.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy. 




REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until October 
1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from multiple rating 
decisions of the VA Regional Office (RO) in Lincoln, Nebraska 
that denied the benefits sought on appeal. 

A review of the record shows that the veteran has never filed 
a claim for an effective date prior to December 18, 2003, for 
the grant of service connection for a lumbar spine 
disability.  Rather, the phrasing of the claim indicates that 
he has always sought a higher rating for the service-
connected low back disorder from the effective date of 
service connection on December 8, 2003.  The Board points out 
that this issue is already encompassed by the claim for 
entitlement to an evaluation in excess of 40 percent for 
spinal stenosis at L3-L4 with degenerative facet disease at 
L4-S1. 


REMAND

Since the statements of the case were issued in November 2004 
and in March 2005, additional, pertinent evidence has been 
associated with the claims folder.  The veteran has not 
submitted a waiver of initial review of such evidence by the 
RO.  Therefore, due process thus requires that this case be 
returned to the RO for a supplemental statement of the case.

Additionally, the Board notes that veteran appears to receive 
regular VA outpatient follow-up treatment for some of the 
disabilities at issue.  On remand, the veteran should be 
contacted and asked to provide the names, addresses and dates 
of treatment for flatfeet, a right knee disorder and 
hypertension since discharge from active duty as well as 
ongoing examination and treatment information for his back 
problems and lower extremity radiculopathy.

A review of the record discloses that the veteran has not 
undergone a VA examination to ascertain the nature and 
etiology of any flatfeet, high blood pressure and a knee 
disorder.  In addition, he has not had a rating examination 
for his service-connected low back disorder and lower 
extremity radiculopathy.  Pursuant to VA's duty to assist, 
current VA cardiovascular and orthopedic examinations are 
clinically indicated to determine whether hypertension is of 
service onset, whether pes planus was aggravated by service 
or whether a right knee disorder is causally related to a 
service-connected disability.  Orthopedic and neurological 
examinations are required to assess the current status and 
extent of disability associated with the  service-connected 
low back and bilateral lower extremity disabilities.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board would emphasize to the appellant that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, the claim will be rated based on the evidence or 
record. See 38 C.F.R. § 3.655 (2005).  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claims for higher 
initial ratings.  Additionally, the RO 
must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what 
part of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to these 
claims.  In addition, he should be sent 
a letter that explains to him the impact 
of the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have examined 
or treated him for hypertension, pes 
planus and right knee disability since 
discharge from service to the present.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies, if not already 
of record.  In addition, the veteran 
should be asked to provide ongoing 
examination and treatment information 
regarding his low back problems and for 
his lower extremity radiculopathy. 

3.  All pertinent VA clinical records 
dating from January 5, 2006 should be 
retrieved and associated with the claims 
folder.  

4.  Following a reasonable period of 
time for the receipt of the information 
requested above, the appellant should be 
scheduled for a VA cardiovascular 
examination to determine whether he now 
has hypertension which is of service 
onset.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail 
and correlated to specific diagnoses.  
The claims file and a copy of this 
remand should be made available to the 
physicians designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probability that the veteran 
now has hypertension or any other 
cardiac disease that is traceable to 
service.  

5.  The veteran should be scheduled for 
VA orthopedic and neurologic 
examinations.  The claims file and a 
copy of this remand must be made 
available to the examiners for review, 
and the examination report should 
include discussions of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be conducted, and any 
consultations deemed necessary should be 
accomplished.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
low back and bilateral lower extremity 
disabilities.  The examiner should also 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
service-connected disabilities.  The low 
back and each leg affected by 
radiculopathy should be addressed.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  The examiner should 
express such functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically shown).

Additionally, the examiners should 
provide an opinion, with complete 
rationale, as to the medical probability 
that the veteran has right knee 
disability that was caused or made worse 
by service-connected low back and lower 
extremity disability and whether or not 
the veteran's pre-existing pes planus 
was aggravated and increased in severity 
as the result of his five months of 
service.  

All opinions should be set forth in 
detail.  Each examiner should indicate 
whether or not the claims folder was 
reviewed. 

6.  The veteran must be given adequate 
notice of the examinations, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2005).  If he fails to appear 
for the examination, this fact should 
be noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

7.  The RO should ensure that the 
medical reports requested above comply 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the reports are 
insufficient, or if any requested action 
is not undertaken or deficient, they 
should be returned to the examiner(s) 
for necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



